DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 19 and 23 are objected to because of the following informalities:
Claim 19 - 
“the mill” (line 4). Examiner suggests, “the one or more mills”
Claim 23 - 
“regulation and control” (line 2). Examiner suggests, “regulation and control circuitry”
“as defined deviation” (line 14-15). Examiner suggests, “as defined by a deviation”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, 28,  31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, the phrase, “are optimized and controlled independently effect an optimized generation of the control parameter of a relevant one of the passages” (line 6-8) renders the claim indefinite. It is unclear how passage specific parameters, which are controlled independently are related to an effect on optimized generation of control parameters. The claim will be examined as best can be understood.
Claim 27 recites the limitation "the process-typical operation control parameters" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the standard range" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 28, the phrase “thickness damage” (line 3) renders the claim indefinite. It is unclear what is being referenced by thickness damage and what property is being measured.
Claim 31 recites the limitation "the display" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the control parameters" in line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangi (WO 2016/155857) in view of Agarwal (WO 2010/000816).
Regarding Claim 17, Sangi discloses one or more mills (Roller mill plant: Page 13) with one or more processing lines (Examiner notes that a roller mill would have one or more processing lines & Fig. 1), wherein each of the one or more mills of the milling installation comprises at least one programmable logic controller circuitry (PLCs: Fig. 1, #201) configured for local control and/or regulation of the processing devices assigned to each of the one or more processing lines through allocated I/O interfaces (I/O units: Page 28); and a central regulation and control circuitry for optimized control of the milling installation (Process control system: Fig. 1, #10 & Plant controller unit: Fig. 1, #13), wherein the programmable logic controller circuitries are connected bidirectionally by network interfaces to the central regulation and control circuitry and are configured to respond to the transferred control parameters from the central regulation and control circuitry (a plant controller unit connected via the supervisory control and data acquisition unit with at least one programmable logic controller (PLC) of the plant control system: Page 12 & The input modules receive information from input instruments in the process (or field) and the output modules transmit instructions to the output instruments in the field: Page 20), and wherein the processing devices each of the one or more processing lines are configured to be actuated based on the control parameters under control of the programmable logic controller circuitries remotely through the assigned I/O interfaces and the operation of which is controllable locally (Wherein the operational units are controlled by means of the programmable logic controller (PLC): Page 14). Sangi is not explicit to the industrial production of a plurality of milling products, wherein each of the one or more processing lines comprises processing devices including at least one milling passage with milling roll pairs for milling a milling material and at least one downstream screening passage for sifting or screening the milling material, wherein the one or more processing lines are configured to produce a specific milling product with specific yield parameters and milled product parameter, and wherein the central regulation and control circuitry is configured to generate the control parameters depending on passage-specific and/or passage-encompassing batch parameters, wherein the passage-encompassing batch parameters comprise parameters with a same or corresponding relevance on the processing lines and are configured to be used centrally through the central regulation and control circuitry to generate the control/regulation and monitoring of the processing lines, and wherein the passage-specific batch parameters comprise parameters with only specific relevance for a certain one of the one or more processing lines or are specific for one of the processing devices, the processing devices being configured to be centrally optimizable by one of the control parameters based on one or more of the passage-specific and/or passage-encompassing parameters of various ones of the one or more processing lines by the regulation and control circuitry, wherein by the regulation and control circuitry, the passage-encompassing parameters are globally optimizable and controllable across the devices for at least two of the processing lines, whereas by the regulation and control circuitry, the passage-specific parameters are optimizable and controllable independently in relation to a relevant one of the one or more processing lines.
However, Agarwal teaches a plant for comminuting cereals including global and local controllers for the industrial production of a plurality of milling products (Cereals: Page 1), wherein each of the one or more processing lines comprises processing devices including at least one milling passage with milling roll pairs for milling a milling material and at least one downstream screening passage for sifting or screening the milling material (Numerous process stages which are carried out in a plurality of said unit: Page 1 & Screens: Page 4), wherein the one or more processing lines are configured to produce a specific milling product with specific yield parameters and milled product parameter (The end product should always meet certain standard: Page 1 & Desired grinding products and their properties can be achieved very well: Page 2), and wherein the central regulation and control circuitry is configured to generate the control parameters depending on passage-specific and/or passage-encompassing batch parameters (Global control strategy for at least a majority of the units of the plant and a local control strategy for at least one respective unit and at most a majority of the units of the plant: Page 1 & The global control system expediently uses a group of global guide sets . . . the global control system can specify local specifications for a local control system of the respective units of the system: Page 2), wherein the passage-encompassing batch parameters comprise parameters with a same or corresponding relevance on the processing lines and are configured to be used centrally through the central regulation and control circuitry to generate the control/regulation and monitoring of the processing lines (Climate is abruptly moist; Effect: Less sharp sifting on milling passages; Action 1:
More product on milling passage A than on milling passage B: Page 2), and wherein the passage-specific batch parameters comprise parameters with only specific relevance for a certain one of the one or more processing lines or are specific for one of the processing devices (Preferably, each comminuting unit, fractionating unit, conveying section, mixing unit and conditioning unit contains at least one sensor of its respective local control system and/or at least one actuator of its respective local control system. Preferably, at least a majority of the comminution units, fractionation units, conveying sections, mixing units and conditioning units contains at least one sensor of the global control system and/or at least one actuator of the global control system. Preferably, in the method according to the invention, the global control strategy uses a group of global control sets, wherein the global control strategy in particular outputs local specifications for a local control strategy. Before or during the method, the operator can input specifications for the global control strategy and/or for the local control strategy. In this case, the local control strategy preferably receives specifications for operating parameters of the unit assigned to it: Page 3 & Figures 4-5), the processing devices being configured to be centrally optimizable by one of the control parameters based on one or more of the passage-specific and/or passage-encompassing parameters of various ones of the one or more processing lines by the regulation and control circuitry (The global control system and/or a local control system expediently outputs manipulated variables to actuators for acting on units of the system: Page 2), wherein by the regulation and control circuitry, the passage-encompassing parameters are globally optimizable and controllable across the devices for at least two of the processing lines, whereas by the regulation and control circuitry, the passage-specific parameters are optimizable and controllable independently in relation to a relevant one of the one or more processing lines (Preferably, each comminuting unit, fractionating unit, conveying section, mixing unit and conditioning unit contains at least one sensor of its respective local control system and/or at least one actuator of its respective local control system. Preferably, at least a majority of the comminution units, fractionation units, conveying sections, mixing units and conditioning units contains at least one sensor of the global control system and/or at least one actuator of the global control system. Preferably, in the method according to the invention, the global control strategy uses a group of global control sets, wherein the global control strategy in particular outputs local specifications for a local control strategy. Before or during the method, the operator can input specifications for the global control strategy and/or for the local control strategy. In this case, the local control strategy preferably receives specifications for operating parameters of the unit assigned to it.: Page 3) in order to control a cereal milling plant using global and local control parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller, PLCs and circuitry of Sangi could be combined with the process and apparatus of Agarwal in order to optimize a cereal mill as Agarwal teaches that it is well known in the art to use global and local control of mills in order to control a cereal milling plant.
Regarding Claim 18, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above.  Sangi further discloses wherein remote control and regulation of the processing devices is done by local machine processes of the processing devices by the central regulation and control circuitry in real-time data exchange (Real-time system: Page 4).
Regarding Claim 19, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above.  Sangi further discloses wherein the central regulation and control circuitry comprises a network interface by which a control system of the mill, comprising the programmable logic controller circuitries and the network interfaces of the central regulation and control circuitry is accessible (See Fig. 1). Agarwal further teaches wherein the central regulation and control circuitry is configured to generate the control parameters to be passed depending on the passage specific and passage encompassing batch parameters, wherein, by at least one of the control parameters based on one or more of the passage specific and or environment specific parameters various ones of the processing lines of centrally optimizable and are individually controllable by the regulation and control circuitry (Preferably, each comminuting unit, fractionating unit, conveying section, mixing unit and conditioning unit contains at least one sensor of its respective local control system and/or at least one actuator of its respective local control system. Preferably, at least a majority of the comminution units, fractionation units, conveying sections, mixing units and conditioning units contains at least one sensor of the global control system and/or at least one actuator of the global control system. Preferably, in the method according to the invention, the global control strategy uses a group of global control sets, wherein the global control strategy in particular outputs local specifications for a local control strategy. Before or during the method, the operator can input specifications for the global control strategy and/or for the local control strategy. In this case, the local control strategy preferably receives specifications for operating parameters of the unit assigned to it: Page 3 & Figures 4-5).
Regarding Claim 20, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein the passage-encompassing parameters comprise location-dependent measurement parameters comprising humidity and/or air pressure and/or ambient temperature (Climate is abruptly moist: Page 2), and the passage-specific parameters comprise local operating parameters of the processing devices comprising energy consumption of the milling roll pairs and/or preliminary pressure and/or input temperature of the milling material (Energy expenditure: Page 4).
Regarding Claim 21, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Sangi further discloses and Agarwal further teaches wherein by the central regulation and control circuitry, the passage and compassing parameters are optimized and controlled globally for at least 2 milling passages, whereas the passage specific parameters are optimized and controlled independently in relation to a relevant one of the milling passages (Sangi - The operation of the plant 30 and the operational units 31 are controlled by means of the plant control system 20 comprising the programmable logic controller 201 /PLC via the plurality of interlocked elements 32. So, the operation of the plant 30 and the operational units 31 are controlled via or by means of the programmable logic controller 201,PLC: Page 18 & Agarwal - For the overall optimization of the plant/process configuration, a variety of parameters is used which is composed of plant parameters or machine parameters on the one hand and process parameters or operating parameters on the other hand: Page 5).
Regarding Claim 22, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Sangi further discloses and Agarwal further teaches wherein the control parameters, based on the passage encompassing parameters, are optimized and controlled globally for at least two different ones of the processing lines, whereas the passage specific parameters are optimized and controlled independently effect and optimized generation of the control parameters of a relevant one of the passages (Sangi - The operation of the plant 30 and the operational units 31 are controlled by means of the plant control system 20 comprising the programmable logic controller 201 /PLC via the plurality of interlocked elements 32. So, the operation of the plant 30 and the operational units 31 are controlled via or by means of the programmable logic controller 201,PLC: Page 18 & Agarwal - For the overall optimization of the plant/process configuration, a variety of parameters is used which is composed of plant parameters or machine parameters on the one hand and process parameters or operating parameters on the other hand: Page 5. Examiner notes that Agarwal teaches optimizing the control parameters of the mill in order to achieve optimization of the overall process).
Regarding Claim 23, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Sangi further discloses and Agarwal further teaches wherein the central regulation and control is configured to implement operative process recipes, wherein, based on one of the operative process recipes, a batch control is controllable with a defined processing sequence of the milling roll pairs or the at least one downstream screening passage of one of the processing lines (Sangi - Manufacturer specific requirements are interpreted by the interpreter 204 using the library 7 comprising the corresponding objects with logic control and flow operating structures etc. In this way, it is possible to communicate with all used PLC platforms by means of 10 the inventive system without requiring manufacturer-specific know-how, or the like: Page 31. Examiner notes that the library/recipe is used for batch control of the mill/PLC platforms. Agarwal - Preferably, the temporal profiles of the global control strategy and local control strategies are logged and recorded. Thus, whole "libraries" can be applied with specific patterns of the parameter variety and suitable rule strategies and consulted at a later demand - Page 3), and wherein, based on the one of the operative process recipes, from one or more input materials with specific property parameters, a defined quantity of an end product with specific property parameters can be generated (Examiner notes that the  libraries would be capable of defining a quantity of an end product with specific property parameters) , wherein during a milling process of the one of the operational process recipes, the central regulation and control circuitry is configured to monitor continuously the operational control parameters and/or the batch parameters, wherein in a detection of a definable parameter value fluctuation or anomaly as defined deviation of the monitored control parameters and/or the batch parameters from defined control parameters and/or the batch parameters, the control parameters are corrected and/or adapted automatically by the central regulation and control circuitry (Agarwal - Measured values and/or other sensor information are used for recognition or even for the diagnosis of a plant malfunction or a plant fault. Expediently, special measures are taken by the global control system and/or the local control system in the event of recognition and, if applicable, diagnosis of a plant malfunction or a plant fault: Page 4 & The global control system and/or a local control system expediently outputs manipulated variables to actuators for acting on units of the system: Page 2).
Regarding Claim 24, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein the passage-specific measurement parameters comprise at least measurement parameters relating to flows and/or power consumption of one or more roll stands of the milling installation (Energy expenditure: Page 4).
Regarding Claim 25, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. While Agarwal is silent to wherein the milling roll pairs comprise at least fluted rolls and/or smooth rolls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that of the known rolls for cereal mills, either smooth rolls or surface contours/flutes would be chosen as such rolls are well known in the art for cereal/grain mills.
Regarding Claim 26, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein the passage-specific measurement parameters comprise at least measurement parameters relating to the flows and/or power consumption of all roll stands of the mill (In addition, the sensors can detect the properties of the raw material before the plant or at the beginning of the process, the properties of the intermediate products in the plant or during the process and the properties of the end products after the plant or at the end of the process: Page 4).
Regarding Claim 27, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein by the process-typical operation control parameters of an optimized batch process in the standard range, defined quality parameters of an end product and specific flour yield are determined depending on input products (The operator can specify certain end product targets and secondary targets to the plant or system. Examples of end product targets are, for example, the end product properties. The final product yield or the product throughput through the plant: Page 4).
Regarding Claim 28, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein defined property parameters of an end product comprise at least particle size distribution and/or thickness damage and/or protein quality and/or water content (Particle size at the product outlet is too large: Page 2 & Examples of end product targets are, for example, the end product properties, the final product yield or the product throughput through the plant: Page 4).
Regarding Claim 29, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Agarwal further teaches wherein the monitored, operational control parameters and/or the batch parameters comprise at least yield and/or energy consumption and/or throughput/machine runtime (Examples of end product targets are, for example, the end product properties, the final product yield or the product throughput through the plant. As examples of secondary targets, the energy expenditure for the technical process: Page 4).
Regarding Claim 30, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Sangi further discloses wherein the central regulation and control circuitry is configured to implement a single, displayable web-based monitoring system of various ones of the processing lines such that healing installation can be monitored and/or is optimizably controllable (The plant control systems 20 may include technologies as wireless systems and protocols, remote transmission, logging and data historian, mobile interfaces and controls, and embedded web-servers: Page 21 & Human-machine interface (HMI) or localized control consoles: Page 21 & Displayed and recorded: Page 8).
Regarding Claim 32, Sangi discloses a process for optimized control of a milling installation comprising one or more mills (Roller mill plant: Page 13) with one or more processing lines for industrial manufacture of a variety of milling products (Examiner notes that a roller mill would have one or more processing lines & Fig. 1), and wherein each of the one or more mills of the milling installation comprises a programmable logic controller circuitry (PLCs: Fig. 1, #201) for local control and/or regulation of the milling roll pairs or the at least one downstream screening passage assigned to the one or more processing lines over assigned I/O interfaces (I/O units: Page 28 & Fig. 1), wherein the milling installation comprises a central regulation and control circuitry configured for optimized control of the milling installation (Process control system: Fig. 1, #10 & Plant controller unit: Fig. 1, #13), wherein the programmable logic controller circuitries are connected bidirectionally by network interfaces with the central regulation and control circuitry and are configured to respond to transferred control parameters from the central regulation and control circuitry (A plant controller unite connected via the supervisory control and data acquisition unit with at least one programmable logic controller (PLC) of the plant control system: Page 12 & The input modules receive information from input instruments in the process (or field) and the output modules transmit instructions to the output instruments in the field: Page 20), the process comprising:
actuating the milling roll pairs or the at least one downstream screening passage of one of the processing lines based on the control parameters by the programmable logic controller circuitries remotely through the assigned I/O interfaces and operation of which is controllable locally (wherein the operational units are controlled by means of the programmable logic controller (PLC): Page 14 & Fig. 1).
Sangi is not explicit to wherein in each of the one or more processing lines, by at least one milling passage with milling roll pairs, a milling product is milled and is screened and/or sifted by at least one downstream screening passage, wherein, a specific milling product with specific yield parameters and milling parameters is produced, and 
generating, using the central regulation and control circuitry, the control parameters to be transferred depending on passage-specific and/or passage-encompassing batch parameters, wherein the passage-encompassing parameters comprise parameters with the a same or corresponding relevance on various ones of the one or more processing lines and are used centrally through the central regulation and control circuitry to generate the control/regulation and monitoring of several of the one or more processing lines, and wherein the passage-specific parameters comprise parameters with only specific relevance for a certain one of the one or more processing lines or are specific for one of the milling roll pairs or the at least one downstream screening passage; and
centrally optimizing, by the regulation and control circuitry, the milling roll pairs or the at least one downstream screening passage by one of the control parameters based on one or more of the passage-specific and/or passage-encompassing parameters of various ones of the one or more processing lines, wherein by the central regulation and control circuitry, the passage-encompassing parameters are globally optimized and controlled across the devices for at least two of the processing lines, whereas by the central regulation and control circuitry, the passage- specific parameters are optimized and controlled independently in relation to the relevant one of the processing lines.
However, Agarwal teaches a plant for comminuting cereals including global and local controllers for the industrial production of a plurality of milling products (Cereals: Page 1), wherein in each of the one or more processing lines, by at least one milling passage with milling roll pairs, a milling product is milled and is screened and/or sifted by at least one downstream screening passage (Numerous process stages which are carried out in a plurality of said units: Page 1 & Screens: Page 4), wherein, a specific milling product with specific yield parameters and milling parameters is produced (The end product should always meet certain standards: Page 1 & Desired grinding products and their properties can be achieved very well: Page 1), and 
generating, using the central regulation and control circuitry, the control parameters to be transferred depending on passage-specific and/or passage-encompassing batch parameters (Global control strategy for at least a majority of the units of the plant and a local control strategy for at least one respective unit and at most a majority of the units of the plant: Page 1 & The global control system expediently uses a group of global guide sets . . . the global control system can specify local specifications for a local control system of the respective units of the system: Page 2), wherein the passage-encompassing parameters comprise parameters with the a same or corresponding relevance on various ones of the one or more processing lines and are used centrally through the central regulation and control circuitry to generate the control/regulation and monitoring of several of the one or more processing lines (Climate is abruptly moist; Effect: Less sharp sifting on milling passages; Action 1: More product on milling passage A than on milling passage B: Page 2), and wherein the passage-specific parameters comprise parameters with only specific relevance for a certain one of the one or more processing lines or are specific for one of the milling roll pairs or the at least one downstream screening passage Preferably, each comminuting unit, fractionating unit, conveying section, mixing unit and conditioning unit contains at least one sensor of its respective local control system and/or at least one actuator of its respective local control system. Preferably, at least a majority of the comminution units, fractionation units, conveying sections, mixing units and conditioning units contains at least one sensor of the global control system and/or at least one actuator of the global control system. Preferably, in the method according to the invention, the global control strategy uses a group of global control sets, wherein the global control strategy in particular outputs local specifications for a local control strategy. Before or during the method, the operator can input specifications for the global control strategy and/or for the local control strategy. In this case, the local control strategy preferably receives specifications for operating parameters of the unit assigned to it: Page 3 & Figures 4-5); and
centrally optimizing, by the regulation and control circuitry, the milling roll pairs or the at least one downstream screening passage by one of the control parameters based on one or more of the passage-specific and/or passage-encompassing parameters of various ones of the one or more processing lines (The global control system and/or a local control system expediently outputs manipulated variables to actuators for acting on units of the system: Page 2), wherein by the central regulation and control circuitry, the passage-encompassing parameters are globally optimized and controlled across the devices for at least two of the processing lines, whereas by the central regulation and control circuitry, the passage- specific parameters are optimized and controlled independently in relation to the relevant one of the processing lines (Preferably, each comminuting unit, fractionating unit, conveying section, mixing unit and conditioning unit contains at least one sensor of its respective local control system and/or at least one actuator of its respective local control system. Preferably, at least a majority of the comminution units, fractionation units, conveying sections, mixing units and conditioning units contains at least one sensor of the global control system and/or at least one actuator of the global control system. Preferably, in the method according to the invention, the global control strategy uses a group of global control sets, wherein the global control strategy in particular outputs local specifications for a local control strategy. Before or during the method, the operator can input specifications for the global control strategy and/or for the local control strategy. In this case, the local control strategy preferably receives specifications for operating parameters of the unit assigned to it.: Page 3) in order to control a cereal milling plant using global and local control parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller, PLCs and circuitry of Sangi could be combined with the process and apparatus of Agarwal in order to optimize a cereal mill as Agarwal teaches that it is well known in the art to use global and local control of mills in order to control a cereal milling plant.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangi in view of Agarwal and Nixplay.
Regarding Claim 30, the combination of Sangi and Agarwal teach all elements of the claimed invention as stated above. Sangi further discloses a display (Human-machine interface (HMI) or localized control consoles: Page 21 & Displayed and recorded: Page 8) The combination of Sangi and Agarwal do not teach a proximity sensor and/or motion sensor wherein the display is automatically switched on and off depending on the measurement results of the proximity sensor and/or motion sensor of the milling installation, based on a measured distance to an operator of the milling installation and/or in the mill.
However, Nixplay teaches a display including a proximity sensor and/or motion sensor wherein the display is automatically switched on and off depending on the measurement results of the proximity sensor and/or motion sensor, based on a measured distance to an operator (Motion sensor turns the frame on/off when you enter/leave the room). Doing so would be an obvious way to save power and prevent screen burn in. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Sangi such that it is automatically switched on and off depending on the measurement results of the proximity sensor and/or motion sensor of the milling installation, based on a measured distance to an operator of the milling installation and/or in the mill, as taught by Nixplay, in order to save power and prevent screen burn in.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Machler (U.S. 4,363,448) - Total mill control; Pearson (U.S. 8,720,804) - Grain parameters; Lai (CN 108940552) - Intelligent mill control system; Agarwal (WO 2013/135308) - Optimizing grain mill operating parameters; Duchi (WO 97/41956) - Controlling a milling plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799